Citation Nr: 0620827	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss in the right ear.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
essential hypertension.

3.  Entitlement to an initial compensable rating for otitis 
media and hearing loss in the left ear.

4.  Entitlement to a combined disability evaluation higher 
than 30 percent for the veteran's service-connected 
disabilities.  

(The issue of entitlement to an initial rating in excess of 
10 percent for tinnitus will be the subject of a separate 
decision by the Board.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active military service from May 
1974 to October 1982.  He had additional active duty for 
training (ACDUTRA) and inactive duty for training with the 
Alaska Air National Guard from May 1983 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices in Anchorage, Alaska 
(Anchorage RO), Des Moines, Iowa (Des Moines RO), and 
Phoenix, Arizona (Phoenix RO).  In a March 2002 rating 
decision, the Anchorage RO, in pertinent part, determined 
that no new and material evidence had been received to reopen 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss.  Subsequently, in a May 2002 rating 
decision, the Anchorage RO granted service connection for 
tinnitus, assigning an initial 10 percent rating, and for 
otitis media with left ear hearing loss, assigning a 
noncompensable disability rating, effective March 21, 2001.  
A July 2002 statement received from the veteran, the Board 
construes as a notice of disagreement with the initial 
disability ratings assigned for tinnitus and the left ear 
disabilities and with the issue of whether new and material 
evidence had been received to reopen the veteran's claim for 
right ear hearing loss.  Although a statement of the case 
(SOC) has been issued with regard to the last two issues, an 
SOC with regard to entitlement to an initial rating in excess 
of 10 percent for tinnitus has not been issued under the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999), even 
though, in a May 2005 rating decision the Phoenix RO 
continued the 10 percent rating.  However, the veteran's 
claim for an initial rating in excess of 10 percent for 
tinnitus is subject to a stay imposed by the Secretary of 
Veterans Affairs (Secretary) as a result of the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005), rev'd 
in part by Smith v. Nicholson, --- F.3d ---, No. 05-7168, 
2006 WL 1667936 (Fed. Cir. June 19, 2006).  The specific 
claims affected by the stay include (1) all claims in which a 
claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent is sought; and (a) all claims in which a 
claim for service connection for tinnitus filed prior to June 
10, 1999, was denied on the basis that the veterans' tinnitus 
was not "persistent" for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Once the stay is lifted, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  In the present case, that means that an SOC 
should be issued with regard to entitlement to an initial 
rating in excess of 10 percent for tinnitus.

In a January 2003 rating decision, the Des Moines RO 
determined that no new and material evidence had been 
received to reopen the veteran's claim for entitlement to 
service connection for essential hypertension.  

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Phoenix RO (Travel Board hearing); 
a copy of the transcript is in the record.

The appeal with regard to issues 1, 2 and 3 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




FINDING OF FACT

Under the governing regulatory provisions, where two 
noncompensable disability ratings and four individual 
compensable service-connected disability ratings of 10 
percent each have been assigned, a combined 30 percent 
evaluation for the veteran's service-connected disabilities 
is to be awarded.


CONCLUSION OF LAW

A higher combined evaluation for the veteran's service-
connected disabilities is not warranted under the governing 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.25 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002).  The Rating Schedule is 
constructed so as to provide 10 grades of disability, and no 
more, upon which payments of compensation can be based.  The 
veteran essentially contends that, since he has four 
compensable service-connected disabilities individually 
evaluated as 10 percent disabling, his combined evaluation 
should be higher than 30 percent.  In other words, he 
maintains that the four separate 10 percent ratings simply 
should be added together, which would give him a 40 percent 
combined disability rating. 

In the present case, the veteran's disabilities have been 
evaluated as 30 percent disabling in combination.  This 
combined rating was arrived at by the use of the combined 
ratings table in 38 C.F.R. § 4.25 (2005).  Under 38 C.F.R. 
§ 4.25, disability ratings are combined in order of severity.  
Here, two separate noncompensable ratings for hearing loss in 
the left ear and otitis media and four separate compensable 
service-connected disability ratings of 10 percent each have 
been assigned for residuals of a burn injury to the right 
elbow and forearm, post-operative epicondylitis of the right 
elbow, tinnitus in the left ear, and chronic right knee 
strain.  When the first 10 percent is combined with the next 
10 percent, the result is 19 percent; when 19 percent is 
combined with the next 10 percent, the result is 27 percent; 
and when 27 is combined with the next 10 percent, the result 
is 34 percent.  The combined value, 34, is converted to 30, 
the nearest degree divisible by 10.  Therefore, a combined 
evaluation of only 30 percent is warranted for the veteran's 
service-connected disabilities.

In this case, the statute and regulations governing the use 
of the Rating Schedule are clear in both their intent and in 
the results produced by their application.  The application 
of the Rating Schedule has been set forth by the statute as a 
means by which to achieve accurate, objectively obtained 
disability percentage ratings.  The combined rating formula, 
set forth by regulation in 38 C.F.R. § 4.25, has been 
exercised in the appropriate fashion by VA.  As such, there 
is no basis upon which to overturn the currently assigned 30 
percent combined disability evaluation.  As the United States 
Court of Appeals for Veterans Claims (Court) noted in Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), where the law is 
dispositive of the issue on appeal, the claims lacks legal 
merit and must be denied.  Finally, VA is not required to 
assist a claimant or provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004. 


ORDER

A combined disability evaluation in excess of 30 percent for 
the veteran's service-connected disabilities is denied.



REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Because the veteran's remaining claims, including those to 
reopen the previously denied claims of service connection for 
right ear hearing loss and for essential hypertension were 
received after August 29, 2001, they are subject to the 
notice and assistance requirements delineated in 38 C.F.R. 
§ 3.159.  These requirements must be satisfied before the 
Board can adjudicate these claims on their merits.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  None of the VA notice letters have 
informed the veteran of what evidence is needed to establish 
entitlement to an initial disability rating or an effective 
date, should service connection for a claimed disability or a 
compensable rating for his left ear disabilities be granted 
on appeal under the holding in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Since the veteran is 
seeking to reopen previously denied claims for service 
connection for right ear hearing loss and hypertension, VA 
must not only advise him of what constitutes new and material 
evidence under the provisions of 38 C.F.R. § 3.156(a), but 
must also inform the veteran of the bases upon which his 
prior claims were denied under the holding in Kent v. 
Nicholson, No. 04-181, --- Vet. App. ---, 2006 WL 1320743, at 
*8 ( U. S. Vet. App. Mar. 31, 2006).  Further, it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  

The Board notes that the duty to assist includes obtaining 
service medical records and additional service department and 
VA treatment records, when considering whether to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (1), (2), and 
(3).  In conjunction with his claim, VA should attempt to 
verify the veteran's periods of ACDUTRA and INACDUTRA and to 
obtain National Guard personnel and medical records.  In 
addition, VA should attempt to obtain missing VA treatment 
records from the VA medical facilities in Anchorage (from 
October 1982 to February 1991 and from December 1993 through 
November 2001) and in Phoenix (from September 2004 to the 
present).  Contrary to the hearing testimony, that the 
veteran's last VA audiological examination was in November 
2004, not in 2002, showing Level I hearing, and the veteran 
testified that he has not received any treatment for his 
otitis media; thus, the Board will not require that another 
examination be performed.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to reopen 
his previously denied claims for service 
connection for right ear hearing loss and 
hypertension, VA must not only advise him 
of what constitutes new and material 
evidence under 38 C.F.R. § 3.156(a) 
(2005), but must also inform the veteran 
of the bases upon which his prior claims 
were denied under the holding in Kent v. 
Nicholson, No. 04-181, --- Vet. App. 
---, 2006 WL 1320743, at *8 ( U. S. Vet. 
App. Mar. 31, 2006); (2) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection for a claimed disability or a 
compensable rating for his left ear 
disability(ies) is granted on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); (3) 
explains what VA will seek to provide; (4) 
explains what the claimant is expected to 
provide; and (5) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  The VA should request that the 
National Personnel Records Center (NPRC), 
State Adjutant General for the Air 
National Guard unit in Alaska, and any 
unit with which the veteran was 
affiliated, to verify all periods of the 
veteran's National Guard service.  Then, 
the VA should request from NPRC, the 
Department of the Air Force, the State 
Adjutant General, and any other source 
referred by NPRC for the veteran's 
complete National Guard medical records, 
including any clinical records and 
hospital medical records.

If National Guard medical records are 
unavailable, the VA should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information that the veteran may provide.  
If necessary, the VA should use any and 
all methods of reconstruction of service 
records used in fire-related cases.  If 
necessary, the VA should consider special 
follow-up by its military records 
specialist and/or referral of the case for 
a formal finding on the unavailability of 
the service and/or National Guard medical 
records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1 Part III, chapter 4, paras. 
4.28 and 4.29.  The VA should complete any 
and all follow-up actions referred by 
NPRC, National Guard, and service 
department.

3.  The VA should attempt to obtain 
missing records from the Anchorage, Alaska 
VA Medical Center (VAMC) from October 1982 
to February 1991 and from December 1993 
through November 2001 and from the Phoenix 
VAMC from September 2004 to the present, 
if not already in the claims file.  If 
records are unavailable, please have the 
health care provider so indicate.

4.  After completion of the above, VA 
should readjudicate the appellant's claims 
seeking to reopen previously denied claims 
for entitlement to service connection for 
right ear hearing loss and hypertension, 
and for an initial compensable rating for 
the veteran's left ear disabilities.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


